Case 1:19-cv-01186-LMB-IDD Document 1 Filed 09/13/19 Page 1 of 10 PageID# 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

 BEN HAWKINS, on behalf of himself and          :
 all others similarly situated,                 :
                                                : Civil Action No.
                          Plaintiff,            :
                                                :
 v.                                             : JURY TRIAL DEMANDED
                                                :
 NAVY FEDERAL CREDIT UNION,                     :
                                                :
                           Defendant            :
                                                :


                               CLASS ACTION COMPLAINT


       1.      Plaintiff Ben Hawkins (“Plaintiff”), on behalf of himself and all others similarly

situated, brings this class action against Navy Federal Credit Union (“NFCU” or “Defendant”) to

secure redress for its sending numerous nonconsensual, autodialed text message calls to the

cellular telephone numbers of Plaintiff and others nationwide, in violation of the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

       2.      Plaintiff received nearly 500 nonconsensual, autodialed text message calls from

NFCU even though Plaintiff has never been a customer of, nor maintained accounts with, NFCU.

       3.      The text messages sent to Plaintiff related to financial products and accounts

offered by NFCU.

                                       INTRODUCTION

       4.      Advancements in telephone dialing technology by the 1980s and 90s made

reaching a large number of consumers by telephone easier and more cost-effective. However,

this technology also brought with it an onslaught of unsolicited robocalls, spam text messages,

and junk faxes that intrude on individual privacy and waste consumer time and money. As a
Case 1:19-cv-01186-LMB-IDD Document 1 Filed 09/13/19 Page 2 of 10 PageID# 2



result, the federal government and numerous states have enacted legislation to combat these

widespread abuses. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 371 (2012) (noting that

federal legislation – the TCPA – was enacted after Congress found that callers, “by operating

interstate, were escaping state-law prohibitions on intrusive nuisance calls”).

        5.      As is relevant here, the TCPA prohibits “mak[ing] any call (other than a call made

for emergency purposes or made with the prior express consent of the called party) using any

automatic telephone dialing system or an artificial or prerecorded voice . . . to any telephone

number assigned to a . . . cellular telephone service[.]” 47 U.S.C. § 227(b)(1)(A)(iii).

        6.      Text messages, including the ones received by Plaintiff and the members of the

Class, are “calls” under the TCPA. In re Rules & Regs. Implementing the TCPA, 18 FCC Rcd.

14014, 14115 ¶ 165 (2003).

        7.      The TCPA provides for injunctive relief and the greater of actual damages or

$500 per violation, which can be trebled where the statute was “willfully or knowingly” violated.

47 U.S.C. § 227(b)(3).

        8.      NFCU caused hundreds of unsolicited, autodialed text message calls to be made

to Plaintiff’s cell phone, causing Plaintiff aggravation and inconvenience. Plaintiff files this class

action complaint on behalf of himself and others similarly situated, seeking relief from NFCU’s

illegal calling practices.

                                 JURISDICTION AND VENUE

        9.      This Court has federal question subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1331 with respect to Plaintiff’s TCPA claims. Mims, 565 U.S. at 372.

        10.     Additionally, the Court has subject matter jurisdiction pursuant to the Class

Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. 1332(d)(2). The matter in controversy
Case 1:19-cv-01186-LMB-IDD Document 1 Filed 09/13/19 Page 3 of 10 PageID# 3



exceeds $5,000,000 in the aggregate, exclusive of interest and costs, as each member of the

proposed Class of at least tens of thousands is entitled to up to $1,500 in statutory damages for

each call that has violated the TCPA. Further, Plaintiff alleges a nationwide class, which will

result in at least one Class member residing in a state different from Defendant.

        11.     Venue is appropriate in this District under 28 U.S.C. § 1391(a) because NFCU is

headquartered in Vienna, Virginia and because a substantial portion of the events giving rise to

this cause of action occurred in this District.

                                              PARTIES

        12.     Plaintiff Ben Hawkins is a natural person and a citizen of the State of Kentucky.

Plaintiff resides in Hardin County, Kentucky. At all relevant times, Plaintiff was the subscriber

for the cellular telephone at issue.

        13.     Defendant, NFCU, is a technology-driven financial services company providing a

diverse range of banking products and services nationwide, including mobile banking services,

for current and former military service members, their families, and household members.

Defendant is the largest credit union in the U.S. and currently has over 8 million members.

                                                  FACTS

        14.     Plaintiff has received nearly 500 autodialed text messages on his cell phone from

NFCU relating to various banking services and products offered by, managed, and directed by

NFCU in the past four years.

        15.     For example, on January 4, 2017, Plaintiff received an autodialed text from

NFCU on his cell phone stating in part “Free NFCU Alert. Debit Card ending in 8526 expires

04/17. To auto renew, use your card within the next two months.” Another example is an

autodialed text from NFCU received by Plaintiff on his cell phone on July 15, 2017 stating in
Case 1:19-cv-01186-LMB-IDD Document 1 Filed 09/13/19 Page 4 of 10 PageID# 4



part “The current balance of S1 is $0.00. The balance may not reflect recent transactions. Use

LAST to view recent activity.”

       16.     Plaintiff received these and hundreds of other unauthorized autodialed texts

messages on his cell phone from Defendant even though Plaintiff does not have, and has never

had, an account, credit card, or debit card issued by NFCU. Indeed, Plaintiff has never been a

customer or member of NFCU, and NFCU did not have Plaintiff’s consent to send text messages

to his cell phone.

       17.      Within the four years prior to the filing of this action, NFCU caused at least

thousands of autodialed text message calls to be made to the cell phones of Plaintiff and

thousands of other consumers without the prior express consent of the called party.

       18.     NFCU caused the text message calls at issue to be made using an automatic

telephone dialing system, as that term is used in the TCPA.

       19.     NFCU’s texts were sent by texting vendor Fiserv. Fiserv used a legacy system

purchased Monitise to make these calls. The Monitise system, has been held to be an automatic

telephone dialing system before. Alternatively, NFCU used a system that works similarly to the

Monitise system, in that it sends texts automatically and without human intervention

       20.     The equipment used to call Plaintiff and others not only had the capacity to store

or produce telephone numbers to be called using a random or sequential number generator (and

to dial such numbers), but was programmed to sequentially or randomly access stored telephone

numbers to automatically call such numbers when it made the unauthorized text calls to Plaintiff

and the Class. These calls were made as part of a system where thousands of text messages were

sent in a short period of time without human intervention, as part of an automated process.
Case 1:19-cv-01186-LMB-IDD Document 1 Filed 09/13/19 Page 5 of 10 PageID# 5



       21.     The equipment at issue stored or produced telephone numbers to be called using a

random or sequential number generator, and dialed such numbers, including Plaintiff’s. In other

words, no human being physically dialed each digit of Plaintiff’s and the other Class members’

telephone numbers to call their cell phones—the text calls were made automatically pursuant to a

computer program that was programmed to automatically decide what phone numbers to call

when, and what to include in the texts.

       22.     The autodialer accessed a dataset of Defendant, sorted through that dataset to

determine which data to use to generate numbers to call, generated a sequence for calling those

numbers based upon complex algorithms, and then sent the texts at issue. The dialer randomly

and sequentially generated phone numbers for calling from a dataset, and then automatically

called those numbers.

       23.     These violations were negligent. Alternatively, Defendant made these calls to

Plaintiff and the other members of the Class defined below intentionally. Defendant was well

aware of the TCPA’s prohibitions against use of autodialers in calls to consumers (as

demonstrated by other TCPA litigation involving NFCU) but made the business decision to send

these text messages, anyway. NFCU has been sued under the TCPA before, but continues to send

nonconsensual, automated text messages. It is thus apparent that in addition to monetary relief,

injunctive relief is necessary to wrench compliance.

       24.     Upon information and belief, NFCU or its vendors keep records and data from

which it can determine which autodialed text message calls were made without consent.

       25.     Plaintiff and the Class have been damaged by these calls. Their privacy was

improperly invaded, Defendant’s calls temporarily seized and trespassed upon the use of their

cell phones preventing the phones from being used, and they were forced to divert attention away
Case 1:19-cv-01186-LMB-IDD Document 1 Filed 09/13/19 Page 6 of 10 PageID# 6



from other activities to address the text messages. Defendant’s text messages were annoying and

a nuisance and wasted the time of Plaintiff and the Class. See, e.g., Mims, 565 U.S. at 372

(discussing congressional findings of consumer “outrage” as to autodialed calls).

                               CLASS ACTION ALLEGATIONS

        26.     Plaintiff brings this action on behalf a class, defined as follows: All non-

customers in the United States whose cellular telephone number (a) NFCU, or someone on its

behalf, placed a text message, (b) concerning NFCU or an NFCU product, service or account (c)

using the same or similar system used to place any text message call to Plaintiff’s cell phone

number.

        27.     Based upon the automated nature of the text messages at issue, it is reasonable to

infer that Defendant placed thousands of such text messages since the date four years prior to the

filing of this case.

        28.     Common questions of law or fact exist as to all members of the Class, which

predominate over any questions solely affecting any individual member, including Plaintiff.

Such questions common to the Class include but are not limited to:

                a.     Whether the text messages identified herein were made using an

        “automatic telephone dialing system” or an “artificial or prerecorded voice” as such terms

        are defined or understood under the TCPA and applicable FCC regulations and orders;

                b.     Whether Defendant had “prior express consent” to make the text message

        calls to non-customers and non-members, such as Plaintiff and the Class; and

                c.     Damages, including whether any violations were performed willfully or

        knowingly such that Plaintiff and the other members of the Class are entitled to treble

        damages under 47 U.S.C. § 227(b)(3).
Case 1:19-cv-01186-LMB-IDD Document 1 Filed 09/13/19 Page 7 of 10 PageID# 7



        29.     Plaintiff’s claims are typical of the claims of the other members of the Class. The

factual and legal bases of Defendant’s liability to Plaintiff and the other members of the Class are

the same: Defendant violated the TCPA by causing autodialed text message calls to be made to

the cellular telephone number of each member of the Class, without permission.

        30.     Plaintiff will fairly and adequately protect the interests of the Class. Plaintiff has

no interests that might conflict with the interests of the Class. Plaintiff is interested in pursuing

his claims vigorously, and he has retained counsel competent and experienced in class and

complex litigation, including with regards to the claims alleged herein.

        31.     Class action treatment is superior to the alternatives for the fair and efficient

adjudication of the controversy alleged herein. Such treatment will permit a large number of

similarly situated persons to prosecute their common claims in a single forum simultaneously,

efficiently, and without the duplication of effort and expense that numerous individual actions

would entail. There are, on information and belief, tens of thousands of Class members, such that

joinder of all members is impracticable.

        32.     No difficulties are likely to be encountered in the management of this action that

would preclude its maintenance as a class action, and no superior alternative exists for the fair

and efficient adjudication of this controversy.

        33.     Defendant has acted and failed to act on grounds generally applicable to Plaintiff

and the other members of the Class, thereby making injunctive or declaratory relief appropriate

with respect to the Class as a whole. Prosecution of separate actions by individual members of

the Class, should they even realize that their rights have been violated, would likely create the

risk of inconsistent or varying adjudications with respect to individual members of the Class that

would establish incompatible standards of conduct.
Case 1:19-cv-01186-LMB-IDD Document 1 Filed 09/13/19 Page 8 of 10 PageID# 8



       34.     The identity of the Class is, on information and belief, readily identifiable from

Defendant’s records.

                                            COUNT I
                           Violations of the TCPA, 47 U.S.C. § 227
                (Autodialed and/or Artificial or Prerecorded Text Call Violations)

       35.     Plaintiff re-alleges and incorporates all foregoing allegations.

       36.     It is a violation of the TCPA to make “any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using any

automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

number assigned to a ... cellular telephone service[.]” 47 U.S.C. § 227(b)(1)(A)(iii).

       37.     A text message is a “call” under the TCPA. Satterfield v. Simon & Schuster, Inc.,

569 F.3d 946, 951 (9th Cir. 2009).

       38.     Defendant initiated or caused to be initiated text message calls to the cellular

telephone numbers of Plaintiff and the other members of the Class using an automatic telephone

dialing system or an artificial or prerecorded voice.

       39.     These calls were made by Defendant to non-customers and non-members —

persons who had not previously provided permission to receive texts from Defendant.

       40.     Defendant violated the TCPA when it made the text calls alleged herein.

       41.     As a result of Defendant’s conduct, and pursuant to Section 227(b)(3) of the

TCPA, Plaintiff and the other members of the Class were harmed and are each entitled to a

minimum of $500 in damages for each violation.

       42.     Moreover, given the facts and circumstances here, including the repeated,

automated nature of the text message calling, injunctive relief is necessary to wrench
Case 1:19-cv-01186-LMB-IDD Document 1 Filed 09/13/19 Page 9 of 10 PageID# 9



compliance. Plaintiff and the Class therefore request an injunction against future automated text

calls to non-customers and non-members, pursuant to 47 U.S.C. § 227(b)(3).

       43.     Because Defendant knew or should have known that neither Plaintiff nor the

Class had given prior express consent to receive text messages to their cell phones—and/or

willfully caused such text message calls to be made to the cell phones of Plaintiff and the other

members of the Class without prior express consent—the Court should treble the amount of

statutory damages available to Plaintiff and the other members of the Class, pursuant to Section

227(b)(3) of the TCPA. Krakauer v. Dish Network LLC, 2017 WL 2242952 (M.D.N.C. May 22,

2017) (trebling TCPA damages after $21M jury verdict in favor of class).

       WHEREFORE, Plaintiff Ben Hawkins, individually and on behalf of the Class,

respectfully requests that the Court enter judgment against Defendant for:

       A.      Certification of the Class as alleged herein and appointment of Plaintiff’s Counsel

as Class Counsel;

       B.      A declaration that Defendant violated the TCPA as to Plaintiff and the Class;

       C.      Injunctive relief aimed at preventing future automated calls to non-customers’ and

non-members’ cell phones;

       D.      Damages pursuant to 47 U.S.C. § 227(b)(3);

       E.      Costs, expenses, and attorneys’ fees, to the extent permitted by law; and

       F.      Such other or further relief as the Court deems just and proper.

                                         JURY DEMAND

       Plaintiff requests a trial by jury of all claims that can be so tried.
Case 1:19-cv-01186-LMB-IDD Document 1 Filed 09/13/19 Page 10 of 10 PageID# 10



                                   Respectfully submitted,

                                   /s/ David J. Dickens
                                   David J. Dickens, Esq., VSB 72891
                                   THE MILLER FIRM, LLC
                                   108 Railroad Avenue
                                   Orange, VA, 22960
                                   Tel: (540) 672-4224
                                   Fax: (540) 672-3055
                                   Email: ddickens@millerfirmllc.com

                                   Alexander H. Burke (pro hac vice to be filed)
                                   BURKE LAW OFFICES, LLC
                                   155 N. Michigan Ave., Suite 9020
                                   Chicago, IL 60601
                                   Tel: (312) 729-5288
                                   Email: aburke@burkelawllc.com

                                   Jeffrey S. Goldenberg (pro hac vice to be filed)
                                   GOLDENBERG SCHNEIDER, L.P.A.
                                   1 W. 4th St., 18th Floor
                                   Cincinnati, OH 45202
                                   Telephone: (513) 345-8291
                                   Email: jgoldenberg@gs-legal.com

                                   Joseph M. Lyon (pro hac vice to be filed)
                                   THE LYON FIRM
                                   2754 Erie Ave.
                                   Cincinnati, OH 45208
                                   Telephone: (513) 381-2333
                                   Email: jlyon@thelyonfirm.com

                                   Counsel for Plaintiff and the Class
